                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL UTAH,                                   :
     Plaintiff,                              :
                                             :
       v.                                    :     CIVIL ACTION NO. 20-CV-0262
                                             :
LEHIGH VALLEY HOSPITAL,                      :
     Defendant.                              :

                                           ORDER

       AND NOW, this 11th day of March, 2020, in light of pro se Plaintiff Paul Utah’s return

of a signed Amended Complaint in accordance with this Court’s Order dated January 23, 2020

(ECF No. 4); and upon consideration of Plaintiff Paul Utah’s Motions to Proceed In Forma

Pauperis (ECF Nos. 1, 9) and pro se Amended Complaint (ECF No. 8), it is ORDERED that:

       1. This Court’s Order dismissing this case for failure to prosecute (ECF No. 7) is

VACATED.

       2. The Clerk of Court is DIRECTED to REOPEN this case.

       3. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       4. The Amended Complaint is DEEMED filed.

       5. The Amended Complaint is DISMISSED WITH PREJUDICE as frivolous

for the reasons in the Court’s Memorandum.

       6. The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:


                                                        /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
